Citation Nr: 0015376	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the reduction of the 30 percent rating 
assigned for the veteran's service-connected low back 
disability.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected low back disability prior to June 8, 1999.  




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to April 
1990.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision of the 
RO.  

In September 1995, the RO proposed to reduce the 30 percent 
rating assigned for the service-connected low back disability 
to 20 percent.  The November 1995 rating decision implemented 
the proposed reduction and set February 1, 1996 (amended to 
be March 1, 1996, in a Supplemental Statement of the Case 
dated in October 1997), as the effective date for the 
assignment of the 20 percent rating.  

The veteran initiated an appeal by filing a Notice of 
Disagreement in February 1996.  

In May 1998 and April 1999, the Board remanded this matter 
for additional development of the record.  

In December 1999, the RO assigned an increased rating of 40 
percent for the service-connected disability characterized as 
degenerative disc disease of the lumbar spine, effective on 
June 8, 1999.  






FINDINGS OF FACT

1.  By rating decision dated in February 1991, service 
connection was granted for residuals of a back injury and a 
10 percent rating based on demonstrable vertebral body 
deformity was assigned, effective on April 17, 1990.  

2.  In December 1991, the RO issued a rating decision which 
assigned a 30 percent rating for the service-connected low 
back pain, secondary to a fracture of third lumbar vertebra, 
effective on April 17, 1990.  

3.  The RO complied with the provisions of 38 C.F.R. § 3.105 
(1999), when it issued a proposal for reduction of the 30 
percent rating in September 1995, and apprised the veteran of 
the November 1995 determination to proceed with the 
reduction.  

4.  The November 1995 rating decision reducing the rating for 
the veteran's service-connected low back disability was not 
based on a comprehensive review of the record or a full or 
complete medical examination showing that the disability had 
undergone a material improvement that was reasonably certain 
to be maintained under the ordinary conditions of life.  

5.  The veteran's service-connected low back disability is 
likely shown to have been manifested by symptomatology 
productive of a level of disablement which more nearly 
approximated that of severe functional limitation with a 
demonstrable vertebral body deformity as of September 2, 
1997, and continuing thereafter.  



CONCLUSIONS OF LAW

1.  The reduction of the 30 percent rating assigned for the 
service-connected low back disability is void ab initio.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.71a including 
Diagnostic Codes 5285, 5292 (1999).  

2.  The criteria for the assignment of a 50 percent rating 
for the service-connected low back disability as of September 
2, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.102, 4.7, 4.71a 
including Diagnostic Codes 5285, 5289, 5292, 5293, 5295 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The veteran was initially afforded a VA examination following 
her discharge from service in January 1991.  At that time, 
she reported having sustained a chip fracture to her 3rd 
lumbar vertebra in a fall during a training mission in 
service in 1987.  An examination revealed forward flexion of 
the dorsal lumbar spine to 70 degrees; backward extension to 
20 degrees; lateral flexion to 20 and 30 degrees, to the 
right and left, respectively; and rotation to 30 degrees, 
bilaterally.  No paravertebral atrophy or spasm was noted and 
straight leg raising was negative.  Deep tendon reflexes were 
also equal, bilaterally.  Limitation of motion was stated to 
be due to pain as opposed to any mechanical inability on the 
part of the veteran.  X-ray studies of the lumbar spine 
performed in conjunction with the VA examination showed 
satisfactory alignment and normal disc spaces and vertebral 
bodies.  There was, however, mild irregularity on the 
superior end plate of L3 that was noted to potentially be 
related to degenerative change.  The final diagnoses included 
that of fracture of 3rd lumbar vertebra, not found; back 
injury; back pain.  

Based on the above findings, in February 1991, the RO granted 
service connection for residuals of back injury and assigned 
a 10 percent rating of the basis of a demonstrable vertebral 
body deformity, effective on April 17, 1990.  

Submitted in support of the veteran's claim were copies of an 
examination for retention in the Army reserve and a permanent 
physical profile prepared by physicians at the Orthopedic 
Clinic at Womack Army Hospital.  

The retention examination dated in February 1991 noted 
complaints of almost daily pain in her back, especially with 
lifting.  The veteran was also noted to experience 
paresthesias down her left leg to the lateral three toes with 
increased activity.  Physical examination revealed tenderness 
to palpation in the region of midline L3-S1.  Range of motion 
was recorded as flexion to 30 degrees; extension to 10 
degrees; and lateral bending to 15 degrees, bilaterally.  All 
movements were accompanied by complaints of pain.  Straight 
leg raising on the left was also stated to produce mid-lumbar 
pain.  X-ray studies were noted to show an old, anterior, 
superior fracture of the body of the L3 vertebra.  The final 
impression was that of chronic low back pain, status post 
anterior superior fracture of the body of L3.  

The permanent physical profile issued in March 1991 listed 
the veteran's medical condition as being chronic low back 
pain with limitations on lifting objects over 10 pounds in 
weight.  

Based on this new evidence, the RO issued a rating decision 
in December 1991 which assigned a 30 percent evaluation for 
the service-connected low back pain, secondary to fracture of 
the 3rd lumbar vertebra.  

The veteran underwent further VA examination in June 1993.  
At that time, she presented with complaints of low back pain 
with left-sided buttock discomfort and periodic tingling on 
the lateral aspect of her left calf and foot, without 
subjective numbness.  Physical examination revealed the 
lumbar spine to be normal in appearance without the presence 
of scars or swelling.  Normal lumbar curvature was present 
and no evidence of paravertebral muscle spasm or tenderness 
was detected.  The range of motion of the spine was described 
as excellent and supple with flexion to 90 degrees; extension 
to 30 degrees; lateral bending to 35 degrees, bilaterally; 
and normal lateral rotation.  She also demonstrated normal 
non-antalgic gait and had normal toe and heel walk 
functioning.  Straight leg raising was negative at 90 degrees 
in the prone position and sensory examination was completely 
unremarkable with normal light touch sensation.  The final 
diagnosis was that of low back pain with no evidence of past 
vertebral fracture.  Recent x-ray studies obtained in 
February 1993 were stated to be normal; however, copies of 
these diagnostic studies were not associated with the claims 
folder.  

Based on the above examination, the RO issued a rating 
decision dated in July 1993 which maintained the 30 percent 
evaluation assigned for the veteran's low back disability.  
It was further noted, however, that, because the latest VA 
examination had shown findings indicative of improvement in 
the veteran's condition, another examination would be 
scheduled in 24 months in order to determine whether the 
improvement was static in nature.  

Another VA examination was afforded in September 1995.  At 
that time, the veteran complained of intermittent spasm of 
her back and occasional periodic tingling on the lateral 
aspect of the left leg.  Objective findings on examination 
included normal lumbar spine without any obvious edema.  
There was, however, abnormal lumbar curvature with no 
evidence of muscle spasm or tenderness on examination.  The 
range of motion was recorded as forward flexion to 85 
degrees; extension to 35 degrees; lateral flexion to 35 
degrees on the left, and to 30 degrees on the right; and 
rotation to 30 degrees, bilaterally.  Although the veteran 
demonstrated subjective evidence of pain down her leg on left 
lateral flexion, no objective evidence of pain on motion was 
identified.  Heel and toe walk was completely within normal 
limits and straight leg raising was negative.  Sensory 
examination was also completely unremarkable with normal 
light touch sensation.  X-ray studies performed in 
conjunction with the examination showed mild degenerative 
changes at L1-L2 and at L4-L5, where early osteophytic 
spurring was noted.  In addition, there was calcification 
along the superior aspect of the L3 vertebral body similar to 
that noted in studies performed in January 1991.  This 
calcification was opined to potentially represent a limbus 
vertebra or evidence of prior trauma.  The final diagnosis 
consisted of low back pain with minimal degenerative joint 
disease and normal examination.  

The veteran was notified in September 1995 of the RO's intent 
to reduce the 30 percent rating in effect for the service-
connected low back disability to 20 percent.  Thereafter, she 
was afforded the opportunity to have a predetermination 
hearing and given at least 60 days in which to present 
additional evidence.  See 38 C.F.R. § 3.105(e).  Final action 
to reduce the compensable ratings was taken in November 1995, 
initially effective on February 1, 1996, and later changed to 
March 1, 1996.  The veteran was informed of the decision by 
letter dated in December 1995.

The veteran underwent another VA examination in September 
1997.  At that time, she presented with complaints of low 
back pain with flare-ups occurring approximately every other 
day and lasting for an hour in duration.  The range of motion 
of the dorsolumbar spine was recorded as forward flexion to 
90 degrees; extension to 15 degrees; left lateral flexion to 
20 degrees; right lateral flexion to 25 degrees; and rotation 
to 30 degrees, bilaterally.  It was further noted that the 
veteran demonstrated objective evidence of pain on motion 
with all movements.  No neurological involvement, excess 
fatigue or incoordination was detected on examination.  X-ray 
studies showed evidence of mild degenerative disc disease 
involving the lower thoracic and upper lumbar vertebrae.  
Ossification was also seen at the superior corner of the L3 
vertebral body which was once again noted to potentially 
represent a limbus vertebra (a normal variant) as opposed to 
a remote evulsion fracture.  Small osteophytes were also seen 
in the lower lumbar spine.  The final diagnosis was that of 
degenerative disc disease, lumbar spine.  The examining 
physician specifically declined to express an opinion in 
accordance with the DeLuca memorandum as it would be, as he 
termed it, "pure speculation."  

In January 1998, the veteran was afforded an opportunity to 
present testimony at a hearing at the RO.  The veteran 
testified that she experienced pain in her back on a daily 
basis, with intense episodes occurring approximately 2 or 3 
times a month.  According to the veteran, she did not 
consistently seek treatment for her back pain, because she 
was essentially told the same thing on each occasion-that 
being to rest, relax, and take Motrin.  Rather, she tended to 
only obtain medical care when she was in pain for more than 
48 hours.  The veteran also reported complaints of a tingling 
sensation which she experienced down the left leg and in the 
region of the buttocks on a daily basis and noted that she 
would also develop muscle spasms during periods of flare-up.  

As noted hereinabove, in May 1998, the Board remanded this 
matter for further development of the record to include 
further VA examination to determine the nature and extent of 
her service-connected low back disorder.  In accordance with 
the remand, the veteran was afforded a VA neurological 
examination in October 1998.  At that time, the veteran 
complained of episodic pain from her low back radiating down 
the posterior aspect of the left leg into the dorsum of the 
foot and involving the last three toes.  This pain was stated 
to occur approximately twice a week and last 10 to 15 minutes 
in duration.  She also reported complaints of positional 
paresthesias and episodic mid to low back pain with radiation 
into her right hip.  

The VA examination revealed no evidence of asymmetry, 
involuntary movement, weakness or atrophy related to the 
veteran's motor systems.  In addition, muscle tone was within 
normal limits and deep tendon reflexes were symmetrical and 
normally active.  Pain and sensory tracts were also intact 
aside from some decreased sensation to light touch and 
pinprick along the dorsum of the left foot, lateral aspect, 
to the lateral aspect of the left calf.  The final diagnosis 
was that of radiculopathy of the left leg, secondary to back 
condition.  

The veteran was also afforded a VA examination of her spine 
in October 1998.  At that time, her complaints included 
feelings of intermittent lumbosacral pain radiating into both 
hips, as well as the left lower extremity to the foot.  She 
also reported experiencing paresthesias on the lateral aspect 
of the left calf and foot.  She further stated that her 
present symptoms were aggravated by prolonged sitting, 
standing, bending, and lifting.  

The physical examination revealed a normal lumbar lordosis 
when standing, without body list or spasm of the paraspinal 
musculature.  The veteran also complained of tenderness to 
palpation over the lower lumbar vertebrae.  Range of motion 
was described as limited with recorded findings of:  forward 
flexion to 60 degrees; extension to 15 degrees; lateral 
flexion to 15 degrees, bilaterally; and rotation to 30 
degrees, bilaterally.  There was no obvious deformity of the 
lumbar vertebral bodies and no measurable circumferential 
atrophy of either the thigh or calf.  There was, however, 
hypesthesia to light touch over the lateral aspect of the 
left calf and foot.  X-ray studies performed for the 
examination were noted to show posttraumatic osteoarthritic 
changes.  The final diagnosis was that of osteoarthritis of 
the lower dorsal and upper lumbar spine.  The examining 
physician went on to state that he was unable to comment on 
the veteran's disability aside from what was evident at the 
time of examination.  

Further VA examination was conducted in June 1999 in 
accordance with a Board remand dated in April 1999.  At that 
time, the veteran complained of pain in the low back, above 
the buttocks and in the highest part of the lumbar vertebrae 
with occasional discomfort down the back of the right thigh.  
She reported experiencing intermittent muscle spasms which 
she described as palpable and painful in the low back and 
upper lumbar region near the midline to the thoracic level.  
She also noted increasing weakness in the left lower 
extremity.  She stated that the left leg would begin to feel 
numb if she had been exercising it all day.  In addition, the 
veteran described a feeling of altered sensation on the 
outside aspect of the left calf, near the ankle, and on the 
dorsum of the foot to the dorsal area of the 3rd, 4th, and 5th 
toes.  Standing, bending and lifting were also noted to 
aggravate her symptoms.  

The physical examination revealed symmetrical paralumbar and 
parathoracic muscles, as well as a preserved lumbar lordosis.  
There was no evidence of tenderness to palpation over the 
vertebral column; however, she did exhibit some tenseness in 
the left paravertebral area.  Range of motion was recorded 
as:  extension to 15 degrees; forward flexion to 50 degrees 
(continuing to 60 degrees, with tightening); lateral flexion 
to 15 degrees on the right and 20 degrees on the left with 
evidence of discomfort at the extreme of stretching the left 
lower back; and rotation to 20  degrees, bilaterally, with 
pain when stretching the left lumbar area.  Stretching of the 
left lower extremity on straight leg raising was to 70 
degrees.  The veteran's right (dominant) quadriceps were 
noted to be 1 inch larger in circumference than the left in a 
position that was equidistant above the knee; however, no 
weakness was demonstrated.  She also exhibited no signs of 
weakness in the ankle muscles or calves and could feel touch 
throughout.  It was further noted, however, that touch felt 
somewhat different on the dorsum of the left foot, as opposed 
to the right.  The final diagnosis was that of hypertrophic 
arthritic change of the lumbar spine with intervertebral disc 
disease, symptomatic, with x-ray changes.  

The examining physician further commented that the veteran's 
pain was such that she would experience more discomfort on 
walking, bending, stooping, and lifting, and would also have 
a tendency to become fatigued.  He further noted that he had 
not observed any objective evidence of weakness or 
incoordination, but that the veteran's range of motion was 
reduced beyond normal because of pain.  She was also stated 
to have some degree of intermittent muscle spasm on the left.  

In a rating decision of December 1999, the RO assigned an 
increased rating of 40 percent for the service-connected 
degenerative disc disease of the lumbar spine.  This rating 
was made effective on June 8, 1999.  


II.  Analysis

A.  Propriety of the reduction

In the first instance, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When an 
appellant submits a well-grounded claim, VA must assist her 
in developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claims, and that no 
further assistance is required to comply with 38 U.S.C.A. § 
5107(a).  

Initially, the Board notes that the evidence does not 
indicate, and the veteran does not contend, that the relevant 
notice requirements in effectuating the reduction have not 
been met in this case.  See 38 C.F.R. § 3.105(e) (1999).  
Accordingly, the Board will focus on the propriety of the 
reduction.  

With respect to disability ratings that have been in effect 
for five years or more, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) indicate that a reduction in rating is 
warranted if medical evidence discloses that there has been 
sustained material improvement in the condition and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The record of 
examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Furthermore, ratings on account of diseases 
subject to temporary or episodic improvement, e.g., gastric 
or duodenal ulcer, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a).  
See also 4.1, 4.2, 4.13; See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991); Brown v. Brown, 5 Vet. App. 413, 420-22 
(1993).  

Towards this end, the Board's focus must be on the evidence 
available to the RO at the time the reduction was 
effectuated; however, when reduction in rating is based upon 
a single examination, post-reduction medical evidence may be 
considered in determining whether a condition had actually 
improved when a reduced evaluation was implemented.  Cf. 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. The functional loss may be due to pain that is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling, and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flareups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The RO's decision to reduce the 30 percent rating for the 
veteran's service-connected low back disability was based 
primarily on the VA examinations conducted in June 1993 and 
September 1995.  The Board finds that these examinations were 
not so full and complete as to support the reduction in the 
30 percent rating assigned for the service-connected low back 
disability.  Specifically, there is nothing to indicate that 
the veteran's claims folder was reviewed prior to either the 
June 1993 or September 1995 examination.  Furthermore, 
neither examination included consideration of all of the 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (1999).  See 
DeLuca.  

Furthermore, the VA examinations performed subsequent to the 
June 1993 and September 1995 examinations provided support 
for the veteran's contention that her service-connected low 
back disability had not actually improved.  

In reviewing the medical evidence of record in light of the 
whole recorded history, the Board finds that the evidence 
supports the conclusion that the reduction of the rating for 
the service-connected low back disability was improper; 
hence, the reduction of the 30 percent rating is void ab 
initio.  


B.  Increased rating prior to June 8, 1999

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  The Board further finds that this matter 
has been adequately developed for the purpose of appellate 
review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the service-connected low back 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As noted hereinabove, VA regulations require that disability 
evaluations be based upon the most complete evaluation of the 
condition that can be feasibly constructed with 
interpretation of examination reports, in light of the whole 
history, so as to reflect all elements of disability.  
Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are considered in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Prior to June 8, 1999, the veteran's low back disability was 
evaluated as 30 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (20 percent) for 
moderate limitation of motion of the lumbar spine, and 
38 C.F.R. § 4.71a, Diagnostic Code 5285.  Under Diagnostic 
Code 5285, where residuals of a fracture of a vertebra do not 
result in spinal cord involvement and do not produce abnormal 
mobility requiring a neck brace (jury mast), disability is 
evaluated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  

Diagnostic Code 5289 provides for the assignment of a 40 
percent rating for favorable ankylosis of the lumbar spine 
and a 50 percent evaluation for unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  

Under the provisions of Diagnostic Code 5292, a 40 percent 
evaluation may be assigned for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 5293, a 40 percent rating requires 
evidence of severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation is warranted with pronounced 
symptomatology, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

A 40 percent rating is warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board finds that the clinical evidence of record supports 
a conclusion that the manifestations of the veteran's low 
back disability more nearly approximated severe functional 
limitation of the lumbar spine such as to support the 
assignment of a 40 percent evaluation as of September 2, 
1997.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board notes that it must consider the findings of pain 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, when making a 
determination as to the appropriate evaluation for a service-
connected disability.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  

In this instance, the Board notes that, on VA orthopedic 
examination conducted in September 1997, it was first 
suggested that the veteran had a significant limitation with 
related objective manifestations of pain.  The subsequent VA 
examination confirmed that the veteran had a severe 
functional loss due to pain.  

Hence, the Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by her low back disability more 
nearly represents the criteria for the assignment of a 40 
percent rating-severe functional loss of the lumbar spine 
due to pain-as of September 2, 1997, and continuing 
thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Furthermore, the Board finds, based on its review of the 
entire evidentiary record, that the additional 10 percent 
under Diagnostic Code 5285 still is for application in this 
case, given the evidence, including the service medical 
records, showing that the veteran suffered some type 
demonstrable vertebral deformity due to an injury in service.  

However, findings reflective of pronounced intervertebral 
disc syndrome are not demonstrated so as to warrant a higher 
rating in this case.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the assignment of a 50 
percent rating for the service-connected low back disability, 
effective on September 2, 1997, and continuing thereafter.  





ORDER

The reduction of the 30 percent rating assigned for the 
service-connected low back disability is void ab initio.  

An increased rating of 50 percent for the service-connected 
low back is granted as of September 2, 1997, and continuing 
thereafter, subject to the regulations controlling the 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


